Case 0:18-cv-60954-WPD Document 26 Entered on FLSD Docket 06/20/2019 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                      CASE NO. 18-60954-CIV-DIMITROULEAS
  TONI SHARPE-TRUITT and KEVIN
  TRUITT,

         Plaintiffs,

  v.

  GEOVERA SPECIALTY INSURANCE
  COMPANY,

        Defendant.
  _____________________________________/

                       ORDER APPROVING STIPULATION OF DISMISSAL

         THIS CAUSE is before the Court upon the Stipulated Notice of Dismissal With Prejudice

  (“Stipulation”) [DE 24], filed herein on June 20, 2019. The Court has carefully considered the

  Stipulation, and is otherwise fully advised in the premises.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. The Stipulation [DE 24] is hereby APPROVED;

             2. This case is DISMISSED WITH PREJUDICE;

             3. The Clerk is directed to CLOSE this case and DENY any pending motions as

                 moot.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida this

  20th day of June, 2019.
Case 0:18-cv-60954-WPD Document 26 Entered on FLSD Docket 06/20/2019 Page 2 of 2




  Copies provided to:
  Counsel of Record
